Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which have been placed of record in the file.
Response to Amendment/Arguments
The amendment filed 12/01/ 2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Office Action mailed 09/03/2021. Applicant’s arguments are persuasive therefore, the rejections in the previous office action have been withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render oblivious, at least to the skilled in the art, the instant invention, specifically regarding a condensing system wherein the thickness a flow-rectifying board is greater than a thickness of any of the uniforming boards , in conjunction with the remaining claim limitations.

Claims 2-6 would be allowable based on the dependency to claim 1.
Regarding claim 7; the prior art of record, alone or in combination does not teach, suggest, or render oblivious, at least to the skilled in the art, the instant invention, specifically regarding a condensing system wherein the thickness a flow-rectifying board is greater than a thickness of any of the uniforming boards , in conjunction with the remaining claim limitations.

Claims 8-12 would be allowable based on the dependency to claim 7.
Reason for Allowance
The closest prior art found by the examiner includes:
US 2016/022970.6 A1, “ACKERMAN” 
WO 2010150005 A1”Kauffeld” 
DE-102017108170-A1, “Prow”
US-20160290373-A1, “SUGANUMA”
US-9038669-B2 “Kumar”
CN-203130679-U, “Feng”
ACKERMAN in Figures 2, 8, 12, and 14 discloses a condensing system used for generating a condensing layer on a surface of a test object (Fig.8 and Fig.2- 200), the condensing system comprising: an airflow generating device used for generating a condensing airflow (Fig.8 9), wherein the condensing airflow 9 has a dew point higher than a temperature of the surface 211 of the test object 200 (e.g., ¶0059 ¶0065), the airflow generating device comprising:
an airflow inlet (e.g. valve 523) configured to cause an airflow 11 to flow into the airflow generating device; a heater (425/or solar energy as described by ¶0074) communicated to the airflow inlet (523 and ¶0085) and configured to heat the airflow 11; a humidifier (¶0074/ salt water is pre heated via heat exchanger 803, evaporator 500 humidify air 11 and produce moist air flow 9) and communicated to the heater 425 and configured to humidify the airflow (airflow 11 humidified in 500 before releasing air flow 9) to generate a second airflow 9, before fan 801;
a controller (825) communicated to the humidifier (500 or shown as 1100 in Fig.12) and configured to control a temperature and humidity of the second airflow 9 to generate (e.g., ¶0088 and step 1409 in Fig.14) the condensing airflow 9 according to the temperature of the surface 211 of the test object 200; and an airflow outlet 9; and a fan (801 and shown as 1101 in Fig.12) disposed at the airflow outlet 9 and configured to transfer the condensing airflow 9 forcibly; and a passage device 1123 communicated to the airflow generating device and 9 from the airflow generating device, wherein the airflow outlet 9 is communicated between the controller 825 and the passage device 1123.

ACKERMAN fails to disclose the environmental airflow and a flow-uniforming module disposed close to the airflow generating device and configured to receive the condensing airflow, wherein the flow-uniforming module comprising at least one uniforming board, and each of the at least one uniforming board has at least one first hole. ACKERMAN also fails to disclose a heater communicated to the airflow inlet and configured to heat the environmental airflow to generate a first airflow; a humidifier communicated to the heater and configured to humidify the first airflow to generate a second airflow, a flow-rectifying module on a side of the flow-uniforming module, wherein the side is opposite to the airflow generating device, the flow-rectifying module is configured to receive the condensing airflow passing through the flow-uniforming module, the flow-rectifying module comprises a flow-rectifying board, and the thickness of the flow-rectifying board is greater than a thickness of any of the uniforming boards.

Kauffeld in Page 11 lines 12-16 teaches a flow-uniforming module 129 disposed close to the flow generating device (121) and configured to receive the condensing flow (gas apertures from 123), wherein the flow-uniforming module 129 comprising at least one uniforming board (plate of diffuser 129), and each of the at least one uniforming board 129 has at least one first hole (diffuser 129 has many aperture to uniform gas).

Prow in Fig.4 teaches a heater (9/11) communicated to the airflow inlet (7) and configured to heat the environmental airflow 7 to generate a first airflow (7 in second guide channel 6); a humidifier (31) and communicated to the heater 9/11 and configured to humidify the first airflow (7 in second guide channel 6) to generate a second airflow (7 after passing unit 31).
108 disposed at a side of one of the at least one uniforming board (plate104 with orifice 106), wherein the side is opposite to the airflow generating device (flow generated in direction as Shown with F), a vertical projection of the spacer 108 partially covers the at least one first hole 106.

Feng in Figs.1-3 teaches the number of the at least one uniforming board is plural (2 and 5), a first uniforming board 2 of the uniforming boards is farther from the airflow generating device than a second uniforming board 5 of the uniforming boards, and one of the at least one first hole of the first uniforming board holes 7 has a smaller size than one of the at least one first hole 4 of the second uniforming board 5 (¶0022 and ¶0023).
ACKERMAN, Kauffeld, Prow, Feng, Kumar, and SUGANUMA fail to disclose a flow-rectifying board is greater than a thickness of any of the uniforming boards.
The prior art listed in the record fail to remedy the deficiency of ACKERMAN, Kauffeld, Prow, and SUGANUMA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   


/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856